Citation Nr: 0921949	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-04 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability evaluation based on 
unemployability due to service-connected disability (TDIU), 
to include whether there remain pending and unadjudicated 
claims for TDIU. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In the January 2006 notice of disagreement, the Veteran's 
attorney requested an informal Decision Review Officer (DRO) 
conference via telephone.  In the February 2007 appeal, he 
indicated that the Veteran did not request a personal hearing 
or the opportunity to provide testimony before the Board.  
Therefore, the Board finds that there are no pending hearing 
requests.  

The Board observes that the Veteran has been in receipt of a 
100 percent schedular evaluation for manic depressive 
psychosis, bipolar type since June 3, 1996.  Obviously, TDIU 
becomes moot as of the effective date of the 100 percent 
schedular evaluation.  The issue certified on appeal to the 
Board was "entitlement to individual unemployability prior 
to 6-3-96."  The Board acknowledges that the Veteran has 
never been granted TDIU and the issue has been 
recharacterized as stated above to include consideration of 
whether there remain pending and unadjudicated claims for 
TDIU.  This characterization appears more consistent with the 
claim and supporting argument being put forth by the 
Veteran's attorney.

For example, in the January 2006 notice of disagreement, the 
Veteran's attorney indicated that the August 2004 submission 
sought adjudication of informal claims.  He argued that the 
July 2005 rating decision did not adjudicate any of the 
informal claims, but instead declared that entitlement to 
TDIU prior to June 3, 1996 remained denied.  The attorney 
pointed out that this decision was erroneous and that the 
Veteran's claim for TDIU cannot remain denied because the VA 
never adjudicated or denied such a claim.  

The Board has considered the arguments as set forth above by 
the attorney and acknowledges that the issue as phrased by 
the RO appears to contemplate an earlier effective date.  
However, review of the July 2005 rating decision and the 
December 2006 Statement of the Case (SOC) shows that the RO 
clearly considered whether the requirements for TDIU were met 
at any time prior to 1996 and included discussion of the 
relevant medical evidence dating from the 1970's.  Further, 
as explained below, the Board finds that any pending claims 
for TDIU, to include as on an extraschedular basis, were 
addressed in the November 1994 Board decision.  As such, a 
remand to have the RO readjudicate the same issue would serve 
no useful purpose and is not required.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


FINDINGS OF FACT

1.  For the purposes of this decision, the Board assumes, 
without conceding, that claims for TDIU were reasonably 
raised by VA medical records dated December 6, 1978 and March 
28, 1980; and by the Veteran's April 30, 1980 statement.

2.  The November 1994 Board decision implicitly denied any 
pending claims of entitlement to TDIU, to include as on an 
extraschedular basis.  


CONCLUSION OF LAW

The November 1994 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

The February 2005 development letter addressed a claim for an 
earlier effective date for TDIU and did not specifically 
address the underlying TDIU claim.  The Veteran was advised 
of the information and evidence that VA would provide and of 
the information and evidence he was responsible for 
providing.  Letter dated in March 2006 provided information 
regarding how VA assigns disability ratings and effective 
dates.  

Notwithstanding any deficiencies in the timing or content of 
VCAA notice, the Board notes that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of the claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  As will be discussed in greater detail below, 
the Board believes that, even assuming unadjudicated pending 
claims for TDIU were of record prior to 1996, the resolution 
of this appeal is based on the laws and regulations dealing 
with the finality of Board decisions, as well as governing 
case law put forth by the United States Court of Appeals for 
Veterans Claims (Court) and the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).

Furthermore, to the extent the VCAA applies to this case, the 
Board does not find the Veteran prejudiced by the absence of 
specific notice regarding a TDIU claim or as to the sub-issue 
of whether there remain pending, unadjudicated claims of 
entitlement to a TDIU.  In this regard, the Board notes that 
the Veteran is represented by a private attorney and actual 
knowledge of the requirements to substantiate a claim for 
TDIU and to substantiate the existence of a pending, 
unadjudicated claim is clearly shown throughout the documents 
submitted in support of this appeal.  That is, the Veteran's 
attorney has submitted numerous arguments alleging 
entitlement to TDIU on an extraschedular basis prior to 1996, 
and has cited to the applicable laws and regulations with 
respect to both the TDIU issue, and with respect to the law 
and regulations that define a formal or informal claim.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).

The claims file contains the Veteran's service treatment 
records, VA medical records and examinations, and records 
from the Social Security Administration (SSA).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In the February 2007 appeal, the Veteran's attorney argued 
various points.  First, that the schedular requirements of 
38 C.F.R. § 4.16(a) do not prevent the VA from adjudicating 
informal claims during a period in which he failed to meet 
the schedular standards.  Second, that VA failed to correctly 
apply 38 C.F.R. § 3.157(b)(1) in that VA medical records 
dated December 6, 1978 and March 28, 1980 reasonably raised 
entitlement to TDIU.  Third, that even if VA was not required 
to adjudicate the informal claims raised by the VA medical 
records, that would not relieve VA of its duty under 
§ 3.155(a) and that a claim of entitlement to TDIU was raised 
by the Veteran's statement dated April 30, 1980.  

For purposes of this decision, the Board assumes, without 
conceding, that claims for TDIU were reasonably raised by the 
medical reports and correspondence identified above.  

Pursuant to regulation, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).  

Prior to June 3, 1996, the Veteran did not meet the schedular 
criteria for a grant of TDIU.  On review, the Veteran's 
attorney does not contend otherwise and instead, argues that 
TDIU should have been granted on an extraschedular basis 
under 38 C.F.R. § 4.16(b).  This provision provides that it 
is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  See 38 C.F.R. § 4.16(b) (2008).  

In considering the history of this case, the Board notes that 
the Veteran filed claims for increase for his service-
connected psychiatric disorder on numerous occasions prior to 
1996.  In August 1981, the Board denied an evaluation greater 
than 30 percent.  In June 1982, the RO increased the 
evaluation for the Veteran's psychiatric disability to 50 
percent effective May 13, 1982.  The Veteran appealed this 
decision and in January 1988, the Board denied an evaluation 
greater than 50 percent.  In October 1990, the Board again 
denied an evaluation greater than 50 percent and this 
decision was subsequently vacated by the Court.  Following 
additional development, in November 1994, the Board again 
denied entitlement to an evaluation greater than 50 percent.  
The Veteran filed a Motion for Reconsideration, which was 
denied in June 1995.  The Veteran subsequently filed a Notice 
of Appeal.  By Order dated in April 1996, the Court dismissed 
the appeal as untimely.  Thus, the November 1994 Board 
decision is final.  See 38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1994).  

While the November 1994 Board decision did not specifically 
deny entitlement to TDIU, controlling caselaw holds that such 
a claim was implicitly denied.  See Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006) (where the veteran files more 
than one claim with the RO at same time, and RO decision acts 
(favorably or unfavorably) on one claim but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run); see also 
Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).
 
Under the facts of Deshotel, in January 1985, the RO, 
following a medical and psychiatric examination, granted 
service connection for status post head trauma with post 
traumatic headaches and assigned a 10 percent evaluation.  
The RO's decision did not specifically address a secondary 
claim for psychiatric disability, but did note that the VA 
exam showed no psychiatric symptomatology.  This decision was 
not appealed.  Id. at 1259-60.  The Federal Circuit concluded 
that the 1985 decision constituted a final decision on the 
psychiatric claim.  Id. at 1261.  

Significantly, in Ingram v. Nicholson, 21 Vet. App. 232 
(2007), the Court, in applying the holding in Deshotel, held 
that a reasonably raised claim remains pending until there is 
either a recognition of the substance of the claim in a RO 
decision from which a claimant could deduce that a claim was 
adjudicated or an explicit adjudication of a subsequent claim 
for the same disability.  While the Court applied such 
holding to an RO decision, it would be equally applicable to 
a Board decision, as it is a decision by VA.  

Under the facts of Ingram, the RO in August 1986 denied a 
claim for nonservice-connected pension benefits.  The 
accompanying notice letter discussed only disability pension 
benefits.  Compensation pursuant to 38 U.S.C.A. § 1151 was 
subsequently granted and the Veteran appealed the assigned 
effective date.  Id. at 235-36.  The question presented was 
essentially whether the section 1151 claim had been denied 
sub silentio by the RO decision which adjudicated entitlement 
to pension benefits but did not contain language indicating 
consideration of a section 1151 claim or whether the claim 
remained pending.  Id. at 243.  The Court distinguished this 
case from Deshotel and noted that when Mr. Ingram was 
informed that his claim for pension benefits was denied, he 
had no reason to know that a section 1151 claim might have 
been decided.  Id. at 247.  The Court concluded that:

Deshotel and Andrews stand for the 
proposition that, where an RO decision 
discusses a claim in terms sufficient to 
put the claimant on notice that it was 
being considered and rejected, then it 
constitutes a denial of that claim even 
if the formal adjudicative language does 
not 'specifically' deny that claim."  
Ingram, at 255. 

The Court also discussed the Federal Circuit's treatment of 
TDIU claims in Roberson v. Principi, 251 F.3d 1378 (2001) and 
Andrews, supra and noted that it understood the Federal 
Circuit to have found that Mr. Roberson and Mr. Andrews 
received general notice of the denial of TDIU claims in the 
RO decisions assigning a particular disability rating.  The 
Court stated that:

It is reasonable to say that an appellant 
who receives a disability rating that is 
less than 100% has notice of how his 
conditions have been rated and has the 
opportunity to appeal the rating 
decision.  Even if he does not have a 
clear understanding of TDIU, he does have 
a clear statement of which disability is 
being rated and the fact that the 
Secretary has declared it to be less than 
100% disabling.  Hence, an appellant's 
ignorance of a particular reason for the 
denial of a total disability rating does 
not preclude him from understanding that 
an appealable decision has been made 
concerning his claims.  Id. at 248.  

On review, the Board finds that the case currently on appeal 
more closely resembles Deshotel, supra.  That is, based on 
the information provided in the Board's November 1994 
decision, it is reasonable to expect a claimant to deduce 
that any pending claim for TDIU, to include as on an 
extraschedular basis, had been denied.  Furthermore, even 
language in Ingram suggests that, under the facts of this 
case, in which the Veteran had several clear statements from 
the Board in 1981, 1988, and 1994, that the Secretary had 
declared his service-connected psychiatric disability to be 
less than 100 percent disabling, so as to also constitute an 
adjudication of any pending TDIU claims.

In making this determination, the Board observes that under 
the rating criteria in effect prior to November 7, 1996, 
social and industrial adaptability was for consideration in 
determining the appropriate evaluation for psychotic 
disorders.  See 38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996).  In Board decisions dated in August 1981 and January 
1988, the Board considered the level of impairment and 
determined that the Veteran's disability was productive of no 
more than definite social and industrial impairment, and 
considerable social and industrial impairment, respectively.  

The November 1994 decision also determined that the actual 
manifestations of the Veteran's service-connected manic-
depressive psychosis (bipolar type) was productive of no more 
than considerable social and industrial impairment.  Further, 
it is clear that the Board considered whether the Veteran was 
unemployable due to his service-connected psychiatric 
disability.  For example, the decision discussed a medical 
opinion that the Veteran's poor work history provided ample 
evidence of unemployability and also discussed job referrals 
for which the Veteran was not hired, as well as his medical 
infeasibility for vocational rehabilitation.  The Board 
decision further stated:

Statements to the effect that the veteran 
has failed to procure employment do not, 
in and of themselves, demonstrate that he 
is, at present, unemployable.  Rather, 
the weight of the evidence tends to 
indicate that the veteran's failure to 
procure lasting employment is, at least 
in part, the result of his refusal to 
follow recommendations by various 
vocational rehabilitation and other 
treatment personnel....

The Board also noted that they had given due consideration to 
the potential application of the various provisions of 
38 C.F.R. Parts 3 and 4 and stated:

In particular, we find that the evidence 
discussed above does not suggest that the 
veteran's service-connected psychosis 
presents such an exceptional or unusual 
disability picture as to render 
impractical the application of the 
regular schedular standards so as to 
warrant the assignment of an 
extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1993).  For example, the disability has 
not recently required frequent periods of 
hospitalization, nor does it present 
marked interference with employment which 
is not contemplated by the current 
evaluation.

In summary, the Board concludes that any reasonably raised 
claims for TDIU were adjudicated and subsumed in the Board's 
November 1994 decision.  Absent clear and unmistakable error 
(CUE), this decision is final.  The Veteran and his attorney 
have not argued that any unadjudicated claim for TDIU was 
filed between the November 1994 Board decision and June 1996.  
The Veteran has also not asserted CUE in the November 1994 
decision.  As there remain no pending and unadjudicated 
claims for TDIU prior to 1996, the claim presently on appeal 
must be denied.




ORDER

As there remain no pending and unadjudicated claims for TDIU 
prior to June 1996; the appeal is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


